DETAILED ACTION
Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on April 22, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH N VANDERPUYE/           Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2015/0280856) in view of Tanaka et al (US 2008/0239448) and Lee et al (US 2019/0074908).
1). With regard to claim 1, Nakashima discloses an apparatus (Figure 1 etc.) comprising an optical data receiver (30) for an intensity-modulated optical data signal ([0035] and [0083], “The modulation schemes of the detection-oriented signal and the transmission data are not limited to particular schemes”; e.g., quadrature amplitude modulation QAM; also Figure 4; and “The detection-oriented signal may be modulated by using the polarization multiplexing modulation scheme or may be a signal with a single polarization (SP)”. Squared amplitude is an intensity), the optical data receiver comprising: 
an optical hybrid (the 90 degree Hybrid 34) configured to mix the intensity-modulated optical data signal and an optical local-oscillator signal (the local oscillator light 31) to generate first (the outputs to the upper OE 35) and second (the outputs to the lower OE 35) pluralities of mixed optical signals, the first plurality corresponding to a first polarization of the optical data signal (e.g., X polarization component, [0056]), the second (e.g., Y polarization component, [0057]) plurality corresponding to a different second polarization of the optical data signal (Figure 2, X and Y components are orthogonal); 
a first plurality of light detectors (e.g., the upper two OE 35 and ADC 36) connected to generate first and second streams (the two outputs from the ADC) of digitalizations in response to the first plurality of mixed optical signals (by ADC converter 36, which generate first and second streams of digitalizations), the first and second streams of digitalizations providing measurements of different phase components ([0056], I component and the Q component) of the first polarization of the optical data signal; 
a second plurality of light detectors (e.g., the lower two OE 35 and ADC 36) connected to generate third and fourth streams (the two outputs from the ADC) of digitalizations in response to the second plurality of mixed optical signals (by ADC converter 36, which generate third and fourth streams of digitalizations), the third and fourth streams of digitalizations providing measurements of different phase components ([0057], I component and the Q component) of the second polarization of the optical data signal; and 
a digital signal processor (37 in Figure 1, or Figures 11 and 12) configured to obtain time-resolved measurements ([0005], “a polarization state of a transmitted optical signal varies with time”; [0080], “In the optical receiver 30, the digital signal processor 37 a reception characteristic (may be referred to as a signal quality) of the detection-oriented signal of which the polarization state is changed in time as described above for each polarization state”, [0081], “the digital signal processor 37 may detect a polarization state indicative of the highest signal quality among from the reception characteristics of the detection-oriented signal in time-varied polarization states as an optimal transmission polarization state for the optical transmitter 10”) of a state of polarization (SOP) of the intensity-modulated optical data signal based on the first, second, third, and fourth streams of digitalizations (Figures 11 and 12 etc., the Stokes vector calculator 376A etc.; [0136]-[0137], “the Stokes vector calculator 376A calculates Stokes vectors S1 to S3 represented by the following Formulas (3) to (5). … . The symbol-based characteristic analyzer 377A analyzes a signal quality (or reception characteristic) of the detection-oriented signal for each symbol based on the Stokes vectors S1 to S3 calculated by the Stokes vector calculator 376A”);
recover data carried by the intensity-modulated optical data signal based on the first, second, third, and fourth streams of digitalizations (“Reception Data” is from the DPS (37), or the DSP recovers data “Reception Data” carried by the intensity-modulated optical data signal based on the first, second, third, and fourth streams of digitalizations.
Nakashima discloses “[t]he modulation schemes of the detection-oriented signal and the transmission data are not limited to particular schemes”, and as shown in Figure 4 (e.g., 8QAM and 16QAM), the intensity of the modulated signal is also changed due to the changing of the amplitude, and “The detection-oriented signal may be modulated by using the polarization multiplexing modulation scheme or may be a signal with a single polarization (SP)” ([0083]). But, Nakashima does not expressly state that the detection-oriented signal is intensity-modulated at the optical transmitter. Also, in Figure 1 etc., Nakashima does not expressly shows a combiner, or Nakashima et al does not expressly disclose that the digital signal processor is configured to: recover data carried by the intensity-modulated optical data signal from a combination of the first, second, third, and fourth streams of digitalizations; and generate said combination to be proportional to optical power of the intensity-modulated optical data signal.
However, as indicated by Nakashima, “[t]he modulation schemes of the detection-oriented signal and the transmission data are not limited to particular schemes”, Nakashima’s optical transmitter is fully capable of generating an intensity-modulated optical data signal. Tanaka et al discloses a similar optical transmitter (700 in Figures 7, 10, 12, 14 and 17 etc.), in which the modulation format can be changed by changing the bias point and driving signals (Abstract, “The controller selects a superimposing target which is the drive signal or the bias voltage so as to change modulation formats”), and “the modulation can be flexibly switched without arranging a plurality of modulators corresponding to the modulations according to the present invention” ([0237]); and as shown in Figures 3, 5, 6 and 14-16 etc., an intensity-modulated optical signal (e.g., NRZ or RZ, [0056]-[0061], [0137], [0188], [0192] and [0127]-[0128]) can be generated at the optical transmitter. As discussed above, Nakashima discloses “The detection-oriented signal … may be a signal with a single polarization (SP)”, that is, the combination of Nakashima and Tanaka et al teaches/suggests that an intensity-modulated optical signal with a single polarization is generated in the optical transmitter (note: in applicant’s Specification, lines 20-21 in page 10, applicant indicates “Optical signal 218 generated by optical data transmitter 210 has a fixed linear polarization, which can be assumed to be an X polarization”; that is, the applicant’s claimed intensity-modulated signal is also with a single polarization (SP) at the transmitter).
Regarding the combiner and a combination to be proportional to optical power of the intensity-modulated optical data signal, however, to use square circuits to obtain an optical power of an intensity-modulated optical data signal is known in the art. E.g., Lee et al disclose a coherent optical receiver (Figures 1 and 2 etc.), which recovers data carried by an intensity-modulated optical data signal (Abstract: “to receive amplitude- and intensity-encoded modulated optical signals”; [0028], “Depending on the type of modulation used at the remote transmitter, the optical symbol may encode one bit (e.g., using on/off keying, OOK) or multiple bits (e.g., using pulse amplitude modulation, PAM). In the latter case, the bit-word value carried by the optical symbol may be encoded in the amplitude thereof or in the intensity (e.g., squared amplitude) thereof. …. Each of the embodiments of analog electrical circuit 150 shown in FIGS. 2-6 can be used for processing OOK signals. When coupled with a digital signal processor (DSP), e.g., as indicated in FIG. 8, each of the embodiments of analog electrical circuit 150 shown in FIGS. 2-6 can be used for processing both amplitude- and intensity-encoded optical signals.”) from a combination of a first, second, third, and fourth data streams (combining the data signals by adders 240), and generate said combination to be proportional to optical power of the intensity-modulated optical data signal ([0042], “Eq. (1) provides a measure of the intensity (optical power) of optical input signal 102”; also [0050]). Lee et al discloses that by using squaring circuits, the coherent optical receiver “is more suitable for processing electrical signals corresponding to an optical input signal 102 that has been generated using intensity (as opposed to amplitude) modulation” ([0042] etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tanaka et al and Lee et al to the system of Nakashima so that an intensity-modulated optical signal is transmitted, and the intensity-modulated optical signal can be conveniently/properly recovered in a polarization-insensitive manner with enhanced sensitivity due to the coherent optical receiver and/or balanced detections.
2). With regard to claim 4, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima et al and Tanaka et al and Lee et al further discloses wherein the first and second polarizations are mutually orthogonal (Nakashima: [0035], [0036] and [0053]-[0054] etc., Figure 2 etc., X and Y components are orthogonal. Lee: [0030] etc.).
3). With regard to claim 5, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima and Tanaka et al and Lee et al further discloses wherein the first and second polarizations are linearly independent polarizations of the intensity-modulated optical data signal (Nakashima: [0035], [0036] and [0053]-[0054] etc., Figure 2 etc., X-pol and Y-pol are orthogonal and independent. Lee: [0030]-[0032] and [0074]-[0076] etc., “the second polarization being orthogonal to the first polarization.”).
4). With regard to claim 9, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima and Tanaka et al and Lee et al further discloses wherein the time-resolved measurements of the SOP comprise time-resolved measurements of two or more Stokes parameters of the intensity-modulated optical data signal (Nakashima: Figures 11 and 12 etc., the Stokes vector calculator 376A etc.; [0136]-[0137], “the Stokes vector calculator 376A calculates Stokes vectors S1 to S3 represented by the following Formulas (3) to (5). … . The symbol-based characteristic analyzer 377A analyzes a signal quality (or reception characteristic) of the detection-oriented signal for each symbol based on the Stokes vectors S1 to S3 calculated by the Stokes vector calculator 376A”).
5). With regard to claim 18, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima and Tanaka et al and Lee et al further discloses wherein the digital signal processor comprises: 
a squaring circuit (Lee: 230 in Figure 2) configured to compute a square of each received value of the first, second, third, and fourth streams of digitalizations (by 2301, 2302, 2303, 2304); and 
an adder (Lee: 240) configured to generate said combination by summing the computed squares of the first, second, third, and fourth streams of digitalizations for each sampling time (Lee: [0058]-[0059] and [0066]-[0067]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Tanaka et al and Lee et al as applied to claim 1 above, and further in view of Sakai et al (US 20140328588) and Kaneda et al (US 20100329677).
1). With regard to claim 6, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima and Tanaka et al and Lee et al further discloses wherein the intensity-modulated optical data signal is intensity-modulated at a symbol rate (Nakashima: [0083]-[0084], “mapping the transmission data to a symbol (electric field information) of a complex plane (IQ plane) which may also be referred to as a constellation. An example thereof is illustrated in FIGS. 5 and 6 QAM or QPSK signal is transmitted”; therefore, the signals are transmitted at a specific symbol rate. Also, Lee: [0034], baud rate); wherein the digital signal processor is configured to obtain the time-resolved measurements of the SOP (refer claim 1 rejection). But, Nakashima and Tanaka et al and Lee et al do not expressly disclose wherein the digital signal processor is configured to obtain the time-resolved measurements of the SOP with a finer time resolution than one over the symbol rate.
However, Sakai et al discloses a coherent optical receiver (Figures 3, 4 and 20 etc.), in which the received signal can be recovered and state of polarization can monitored with sampling rate of 100G samples/s, which is twice the symbol rate (50 G symbols/s) ([0147]); another prior art, Keneda, discloses a similar coherent optical receiver (Figures 1-3 etc.), and “the sampling rate is 2 times the symbol rate of the received optical carrier 14. One of skill in the art will appreciate that other sampling rates are possible in accordance with various embodiments, for example, 4 times the symbol rate or 8 times the symbol rate.” ([0026], [0030], [0036], [0046]-[0047] and [0054] etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sakai et al and Kaneda et al to the system of Nakashima and Tanaka et al and Lee et al so that a sampling rate higher than the symbol rate can be used, and the resolution of the DSP is enhanced, and the time-resolved measurements of the SOP with a finer time resolution can be obtained.
2). With regard to claim 7, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima and Tanaka et al and Lee et al further discloses wherein the first, second, third, and fourth streams of digitalizations are characterized by a sampling rate (Nakashima: ADC is used, it is inherent that streams of digitalizations are characterized by a sampling rate. Lee: [0058]-[0059] and [0066]-[0067]), and wherein the digital signal processor is capable of obtaining the time-resolved measurements of the SOP (refer claim 1 rejection). But, Nakashima and Tanaka et al and Lee et al do not expressly disclose wherein the digital signal processor is capable of obtaining the time-resolved measurements of the SOP with a time resolution of one over the sampling rate.
However, Sakai et al discloses a coherent optical receiver (Figures 3, 4 and 20 etc.), in which the received signal can be recovered and state of polarization can monitored with sampling rate of 100G samples/s, which is twice the symbol rate (50 G symbols/s) ([0147]); another prior art, Keneda, discloses a similar coherent optical receiver (Figures 1-3 etc.), and “the sampling rate is 2 times the symbol rate of the received optical carrier 14. One of skill in the art will appreciate that other sampling rates are possible in accordance with various embodiments, for example, 4 times the symbol rate or 8 times the symbol rate.” ([0026], [0030], [0036], [0046]-[0047] and [0054] etc.). That is, the sampling rate can be higher than the symbol rate, therefore, the DSP is capable of obtaining the time-resolved measurements of the SOP with a time resolution of one over the sampling rate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sakai et al and Kaneda et al to the system of Nakashima and Tanaka et al and Lee et al so that the resolution of the DSP is enhanced, and a higher resolution time-resolved measurements of the SOP can be obtained.
3). With regard to claim 8, Nakashima and Tanaka et al and Lee et al and Sakai et al and Kaneda et al disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Nakashima and Tanaka et al and Lee et al and Sakai et al and Kaneda et al further discloses wherein the intensity-modulated optical data signal is intensity-modulated at a symbol rate (Nakashima: [0083]-[0084], “mapping the transmission data to a symbol (electric field information) of a complex plane (IQ plane) which may also be referred to as a constellation. An example thereof is illustrated in FIGS. 5 and 6 QAM or QPSK signal is transmitted”; therefore, the signals are transmitted at a specific symbol rate. Also: Lee: [0034], baud rate. Sakai: symbol rate 50 G/s; Kaneda: symbol rate); and wherein the sampling rate is greater than the symbol rate by a factor of two or more (Sakai: [0147]. Kaneda: [0026], [0030], [0036], [0046]-[0047] and [0054] etc.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Tanaka et al and Lee et al as applied to claim 1 above, and further in view of Wikipedia (Wikipedia: Stokes parameters, https://en.wikipedia.org/wiki/Stokes_parameters)  and Salsi et al (US 2015/0030331).
Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. But, Nakashima and Tanaka et al and Lee et al do not express state wherein the time-resolved measurements of the SOP comprise time-resolved measurements of at least one of an elevation polarization-rotation angle and an azimuth polarization-rotation angle.
However, it is textbook knowledge that the Stokes vector and Jones vector are corresponding (or mapped) to each other; as shown in page 1 of the cited Wikipedia, the Stokes parameter can be calculated based on the Jones parameters: e.g., an elevation polarization-rotation angle and an azimuth polarization-rotation angle. Nakashima teaches to obtain the Stokes vectors ([0136]-[0137]), it is obvious to one skilled in the art that the Jones vectors are also obtained. Another prior art, Salsi et al, discloses a coherent optical receiver, in which the DSP has a component (301 Jones to Stokes) “to convert a sequence of symbols (Xk and Yk) 311 in the Jones space into a sequence of symbols S1,k, S2,k, S3,k 411 in the Stokes space”. Therefore, based on the teachings of Wikipedia and Salso et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the time-resolved measurements of the SOP comprise time-resolved measurements of at least one of an elevation polarization-rotation angle and an azimuth polarization-rotation angle. 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Tanaka et al and Lee et al as applied to claim 1 above, and further in view of Cavaliere et al (US 2015/0043907).
1). With regard to claim 11, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. But, Nakashima and Tanaka et al and Lee et al do not express state wherein the intensity-modulated optical data signal is an Optical-Supervisory-Channel signal.
However, as shown in Figure 4 etc. of Nakashima, the detection-oriented signals are inserted between the transmission data, and “the detection-oriented signal may be referred to either the "monitor signal" or the "monitor data"” ([0077]); that is, the detection-oriented signal is for monitoring or supervisory, therefore, it can be viewed as an Optical-Supervisory-Channel signal; and it is obvious to one skilled in the art that the optical transmitter can be used solely for supervisory purpose; e.g., transmitting the detection-oriented signal, no “transmission data”. Cavaliere et al teaches a system/method in which a transmitter (14 in Figures 2, 4 and 5 etc.) is used to transmit an optical-supervisory-channel signal, and a coherent optical receiver (15 in Figures 2, 4 and 5 etc.) is used to monitor the system performance including “polarisation of the optical signal” ([0015] etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cavaliere et al to the system of Nakashima and Tanaka et al and Lee et al so that an optical supervisory channel can be used to monitor the system performance.
2). With regard to claim 17, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima and Tanaka et al and Lee et al further discloses the optical transmitter (Nakashima: 10 in Figure 1) fiber-connected (fiber 50) to the optical data receiver (30) and configured to use intensity modulation to generate the intensity-modulated optical data signal (refer to claim 1 rejection).
But, Nakashima and Tanaka et al and Lee et al do not express state the apparatus of claim 1, further comprising an Optical-Supervisory-Channel transmitter fiber-connected to the optical data receiver.
However, as shown in Figure 4 etc. of Nakashima, the detection-oriented signals are inserted between the transmission data, and “the detection-oriented signal may be referred to either the "monitor signal" or the "monitor data"” ([0077]); that is, the detection-oriented signal is for monitoring or supervisory, therefore, it can be viewed as an Optical-Supervisory-Channel signal; and it is obvious to one skilled in the art that the optical transmitter can be used solely for supervisory purpose; e.g., transmitting the detection-oriented signal, no “transmission data”, or the transmitter can be viewed as an Optical-Supervisory-Channel transmitter. Cavaliere et al teaches a system/method in which an Optical-Supervisory-Channel transmitter (14 in Figures 2, 4 and 5 etc.) fiber-connected (fiber 31 or 32) to the optical data receiver (15 in Figures 2, 4 and 5 etc.) and configured to use intensity modulation to generate the intensity-modulated optical data signal, and the coherent optical receiver (15 in Figures 2, 4 and 5 etc.) is used to monitor the system performance including “polarisation of the optical signal” ([0015] etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cavaliere et al to the system of Nakashima and Tanaka et al and Lee et al so that an optical supervisory channel can be used to monitor the system performance.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Tanaka et al and Lee et al as applied to claim 1 above, and further in view of Sakai et al (US 20140328588). 
1). With regard to claim 12, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima and Tanaka et al and Lee et al further discloses wherein the optical data receiver further comprises a laser source (Nakashima: 31 in Figure 1. Lee: 110 in Figure 1) to generate the optical local-oscillator signal.
But, Nakashima and Tanaka et al and Lee et al do not express disclose: a feedback path from the digital signal processor to the laser source to control relative detuning of carrier frequency of the optical local-oscillator signal.
However, it is a common practice in the art for a coherent optical receiver to use a feedback signal to control the carrier frequency of the optical local-oscillator signal. E.g., Sakai et al discloses a coherent optical receiver (Figures 3, 4 and 20), which can be used to monitor the state of polarization, and a feedback path (from the frequency analyzer 31 to frequency controller 32 and the local oscillator 22 in Figures 3 and 4; or from the frequency offset/phase compensator 28 to the frequency controller 82 and the local oscillator 22) from a digital signal processor to the laser source to control relative detuning of carrier frequency of the optical local-oscillator signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the feedback scheme as taught by Sakai et al to the system of Nakashima and Tanaka et al and Lee et al so that the frequency of the local-oscillator can be controlled to match the frequency of the received signal, and the received signal can be better recovered.
2). With regard to claim 13, Nakashima and Tanaka et al and Lee et al and Sakai et al disclose all of the subject matter as applied to claims 1 and 12 above. And the combination of Nakashima and Tanaka et al and Lee et al and Sakai et al further discloses wherein the digital signal processor comprises a spectrum analyzer (e.g., Sakai: frequency analyzer 31) configured to send a control signal through the feedback path to a laser-source controller.
3). With regard to claim 14, Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And Nakashima discloses “Between the compensator 371 and the synchronizer 372, one or a plurality of other processors may be provided. As an example of the other processor may be a frequency offset compensator” ([0100]) and “The frequency offset compensator compensates (or corrects) for a frequency offset between signal light received from the optical transmission line 50 and local oscillator light output by the local oscillator light source 31 (see FIG. 1). The estimation of the frequency offset may be performed by using, for example, an estimation method called as a m-th square method, an estimation method called as a pre-decision based angle differential frequency offset estimator (PADE) method. The PADE method is possible to increase an estimation range of the frequency offset to be larger than that of the exponentiation method” ([0101]). That is, a compensator can be used to “compensate for a difference between optical carrier frequencies of the optical local-oscillator signal and the intensity-modulated optical data signal”. Another prior art, Sakai et al discloses a coherent optical receiver (Figures 3, 4 and 20), which can be used to monitor the state of polarization, and comprises a digital circuit (e.g., 28 in Figures 3, 4 and 20 etc.) configured to compensate for a difference between optical carrier frequencies of the optical local-oscillator signal and the intensity-modulated optical data signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the feedback scheme as taught by Sakai et al to the system of Nakashima and Tanaka et al and Lee et al so that the frequency offset can be compensated, and the received signal can be better recovered.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Tanaka et al and Lee et al as applied to claim 1 above, and further in view of Zhu et al (US 2018/0269985).
Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakashima and Tanaka et al and Lee et al further discloses an output port to export the data set from the optical data receiver (e.g., Nakashima: the port for “Notify optical transmitter of detection result” in Figure 7, 11 and 12 etc.). But, Nakashima and Tanaka et al and Lee et al do not expressly disclose wherein the optical data receiver further comprises: a memory to store a data set representing a plurality of time-stamped Stokes vectors of the intensity-modulated optical data signal obtained using the time-resolved measurements of the SOP.
However, since Nakashima and Tanaka et al and Lee et al teaches to obtain the time-varying measurements of the SOP (Stokes vectors) and the detection results are sent to the transmitter, it is obvious to one skilled in the art that the time-varying measurements are stored in the coherent optical receiver so that the detection results can be properly processed and then sent to the optical transmitter. Also, a memory in DSP is common in the art, e.g., Zhu et al discloses a coherent optical receiver, in which “the electronic digital signal processor includes a memory to store information indicative of a transmitted sequence of the received pilot symbol values”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a memory as taught by Zhu et al to the system of Nakashima and Tanaka et al and Lee et al so that the measured results of the SOP can be stored and then conveniently sent to the optical transmitter.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Tanaka et al and Lee et al as applied to claim 1 above, and further in view of Ishimura (US 2019/0181950).
Nakashima and Tanaka et al and Lee et al disclose all of the subject matter as applied to claim 1 above. But, Nakashima and Tanaka et al and Lee et al do not express disclose wherein the digital signal processor does not include an adaptive digital filter capable of performing electronic polarization demultiplexing.
However, first, Nakashima also does not expressly state that the digital signal processor includes an adaptive digital filter for performing electronic polarization demultiplexing. Second, Ishimura discloses a scheme to track the state of polarization (Figures 1 and 3 etc.), and an adaptive digital filter, e.g., constant modulus algorithm etc., is not used ([0008] and [0009]); and “it is possible to perform blind polarization tracking by merely updating two real number parameters corresponding to a deflection angle in the Poincare sphere”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ishimura to the system of Nakashima and Tanaka et al and Lee et al so that the circuit scale can be downsized and the cost of circuit mounting can be reduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             May 20, 2022